Exhibit 10.90

AMENDMENT NO. 5 TO LICENSE AGREEMENT

This Amendment No. 5 to License Agreement (the “Amendment”) is made and entered
into as of the 23rd day of June, 2009 (“Effective Date”), by and between SOLVAY
PHARMACEUTICALS, INC., a Georgia corporation having its principal office at 901
Sawyer Road, Marietta, Georgia 30062 (“Solvay”) and JPI COMMERCIAL, LLC, a
Delaware limited liability corporation and wholly-owned subsidiary of Jazz
Pharmaceuticals, Inc., a Delaware corporation (“Jazz Pharmaceuticals”), having
its principal offices at 3180 Porter Drive, Palo Alto, California 94304 (“JPI”).
Solvay and JPI are referred to herein on occasion separately as a “Party” or
together as the “Parties”. Capitalized terms used herein shall have their
respective meanings set forth in the License Agreement, unless otherwise defined
herein.

WHEREAS, Solvay and JPI are parties to that certain License Agreement (the
“Agreement”) dated as of the 31 st day of January, 2007, as amended on March 12,
2008, October 17, 2008, December 19, 2008 and February 5, 2009; and

WHEREAS, the Parties wish to amend the Agreement in accordance with Section 13.6
of the Agreement to modify certain milestone payments that are due from JPI to
Solvay;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Amendment, the Parties agree as follows:

1. Amendment of Section 3.1(g). Section 3.1(g) of the Agreement is hereby
amended and replaced in its entirety with the following:

“(g) Six million dollars ($6,000,000) payable in 2009 in five (5) installments
as follows: one million dollars ($1,000,000) on or before March 15, 2009, which
has been paid as of the Effective Date; one million dollars ($1,000,000) on or
before August 15, 2009; one million dollars ($1,000,000) on or before
September 15, 2009; one million dollars ($1,000,000) on or before October 15,
2009; and two million dollars ($2,000,000) on or before December 15, 2009;”

2. Acknowledgement. As of the Effective Date, Solvay acknowledges that Jazz
Pharmaceuticals and/or JPI has made each and every installment payment pursuant
to Section 3.1(g) of the Agreement on or before the respective dates set forth
therein and, as of the Effective Date, is still eligible to receive the
installment payment reduction applicable to the December 15, 2012 payment, if it
continues to comply with the requirements set forth in Section 3.1.

3. No Other Changes. Except as set forth above, the Agreement remains in full
force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 5 to License
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

 

JPI COMMERCIAL, LLC     SOLVAY PHARMACEUTICALS, INC. By:  

/s/    Bob Myers

    By:  

/s/    Murray Kay

Print Name:  

Bob Myers

    Print Name:  

Murray Kay

Title:  

President

    Title:  

VP Finance